           Case 1:20-cv-03225-FVS       ECF No. 4   filed 12/07/20   PageID.20 Page 1 of 2

                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 1
                                                                           Dec 07, 2020
 2                                                                             SEAN F. MCAVOY, CLERK


 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                         EASTERN DISTRICT OF WASHINGTON
 7
 8 ROBERT M.,                                       No. 1:20-CV-03225-FVS

 9                         Plaintiff,               REPORT AND RECOMMENDATION
10
     vs.
11
12 ANDREW M. SAUL,
   COMMISSIONER OF SOCIAL
13
   SECURITY,
14
15              Defendant.

16
17           Plaintiff filed an Application to Proceed In Forma Pauperis on December 4,
18   2020. ECF No. 2. The alleged household income and resources exceed what the
19   Court deems to be the income and resources of an indigent household. Therefore,
20   Plaintiff’s household has sufficient means to cover the cost of the filing fee and
21   administrative fee.
22           Accordingly, IT IS RECOMMENDED:
23           1.    Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 2) be
24   DENIED.
25           2.    Plaintiff be required to pay the filing fee and administrative fee in full
26   within thirty (30) days of an Order adopting this Report and Recommendation.
27                                         OBJECTIONS
28           Any party may object to a magistrate judge’s proposed findings,


     REPORT AND RECOMMENDATION - 1
        Case 1:20-cv-03225-FVS     ECF No. 4    filed 12/07/20   PageID.21 Page 2 of 2




 1   recommendations or report within fourteen (14) days following service with a copy
 2   thereof. Such party shall file written objections with the Clerk of the Court and
 3   serve objections on all parties, specifically identifying any the portions to which
 4   objection is being made, and the basis therefor. Any response to the objection
 5   shall be filed within fourteen (14) days after receipt of the objection. Federal Rule
 6   of Civil Procedure 6(d) adds additional time after certain kinds of service.
 7         A district judge will make a de novo determination of those portions
 8   objected to and may accept, reject, or modify the magistrate judge’s determination.
 9   The judge need not conduct a new hearing or hear arguments and may consider the
10   magistrate judge’s record and make an independent determination thereon. The
11   judge may, but is not required to, accept or consider additional evidence, or may
12   recommit the matter to the magistrate judge with instructions. United States v.
13   Howell, 231 F.3d 615, 621 (9th Cir. 2000); 28 U.S.C. § 636(b)(1)(B) and (C); FED.
14   R. CIV. P. 72(b)(3); LMJR 2(c), Local Magistrate Judge Rules for the Eastern
15   District of Washington. A magistrate judge’s recommendation cannot be appealed
16   to a court of appeals; only the district judge’s order or judgment can be appealed.
17         The Clerk of the Court is directed to file this Report and Recommendation
18   and provide a copy to Plaintiff.
19         DATED December 7, 2020.
20
21                                _____________________________________
                                            JOHN T. RODGERS
22                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     REPORT AND RECOMMENDATION - 2
